ORDER

PER CURIAM.
Defendant, Dennis Williams, appeals from the judgment entered on a jury verdict finding him guilty of first-degree robbery, in violation of Section 569.020, RSMo 1994, on which he was sentenced to twenty-five years imprisonment. Defendant also appeals from a judgment denying, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief.
As to the direct appeal, no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).
As to the post-conviction appeal, the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.